Case 1:18-cv-06015-ERK-PK Document 49 Filed 04/06/21 Page 1 of 4 PageID #: 2243




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                       NOT FOR PUBLICATION

 JIANG LING ZHEN,                                  MEMORANDUM & ORDER
                            Plaintiff,
                                                     1:18-CV-06015 (ERK)(PK)
              – against –

 SAFETY-KLEEN SYSTEMS, INC. and
 CHRISTOPHER MEYER,

                            Defendants.


 KORMAN, J.:
       I assume familiarity with the facts of this case.       Defendants move for

 reconsideration of the partial grant of summary judgment in plaintiff’s favor on the

 issue of defendants’ liability. The principal issue on plaintiff’s motion for summary

 judgment was whether, under New York law, she was entitled to summary judgment

 based on evidence that she was in the crosswalk when she was struck by defendants’

 truck and the absence of any direct testimony by the driver of the truck that he saw

 her outside the crosswalk when she was struck. On the motion for reconsideration,

 the defendants brought to my attention the underlying facts in an Appellate Division

 case, which appears to suggest that the New York law upon which plaintiff relied is

 not as clear as she argued.




                                          1
Case 1:18-cv-06015-ERK-PK Document 49 Filed 04/06/21 Page 2 of 4 PageID #: 2244




       Specifically, in Villaverde v. Santiago-Aponte, 84 A.D.3d 506 (1st Dep’t

 2011), as described by the trial court:

       [Defendant] was driving the vehicle on 10th Street and as he
       approached the Second Avenue, he observed the traffic light to
       be red. He stopped at the red light. There were no other vehicles
       in front of him. Nor did he observe any pedestrians on the
       sidewalk. He had a clear view of the intersection and did not
       observe anything in the intersection. When the light turned
       green, he turned right onto second avenue. Defendant Santiago-
       Aponte testified that the back of his van had already passed
       through the crosswalk, approximately two feet, when he felt
       something on his van. Defendant testified that he heard a clunk
       sound, looked through measurement mirror and did not see
       anything. He thought it was the hand truck so he proceeded
       slowly. He then felt the wheel go bump-bump and stopped the
       vehicle when he saw the plaintiff in the rear view mirror. He
       then stopped the van. He was approximately six to ten feet past
       the crosswalk.

 Villaverde v. M.A. Santiago-Aponte, 2010 WL 7057846 at *2 (N.Y. Sup. Ct. Oct.

 29, 2010), rev’d 84 A.D.3d 506. On these facts, the Appellate Division held that

 “the truck driver's testimony that his vehicle was past the crosswalk when the

 accident occurred was sufficient to raise a triable issue of fact as to whether plaintiff

 had the right-of-way.” Villaverde, 84 A.D.3d at 506.

       The facts in Villaverde are similar to the facts here. Defendant Meyer testified

 that, after he had fully completed his turn and the rear of his truck was approximately

 six feet beyond the crosswalk, he felt a “bump” on the driver’s side rear tires of his

 truck. ECF No. 37-6 at 57. About one second after feeling the bump, he looked in

 his driver’s side mirror and saw plaintiff lying on the roadway, approximately six
                                            2
Case 1:18-cv-06015-ERK-PK Document 49 Filed 04/06/21 Page 3 of 4 PageID #: 2245




 feet outside of the crosswalk. Id. at 81–83. Under these circumstances, it seems

 appropriate to have the jury resolve the issue of whether plaintiff was in the

 crosswalk at the time of impact.

       As the leading treatise observes, even “in situations in which the moving party

 seems to have discharged its burden of demonstrating that no genuine issue of fact

 exists, the court retains some discretion to deny a Rule 56 motion.            This is

 appropriate since even though the summary-judgment standard appears to have been

 met, the court should have the freedom to allow the case to continue when it has any

 doubt as to the wisdom of terminating the action prior to a full trial.” 10A C. Wright,

 A. Miller & M. Kane, Federal Practice and Procedure § 2728 (4th ed.) see also

 Chevron v. Donziger, 2013 WL 4482691, at *5 (S.D.N.Y. Aug. 22, 2013) (denial of

 partial summary judgment motion warranted by considerations of sound judicial

 administration); Seixas v. Target Corp., 2017 WL 2178425, at *3 (E.D.N.Y. May

 16, 2017) (same).

       Indeed, similar considerations caution against granting partial summary

 judgment here. Even if partial summary judgment were granted, a jury would still

 be required to hear from the same witnesses and review much of the same evidence

 to determine whether plaintiff was comparatively negligent as it would to determine

 defendants’ liability. New York is a pure comparative negligence state, and so even

 if defendants were liable as a matter of law, a jury could theoretically find plaintiff


                                           3
Case 1:18-cv-06015-ERK-PK Document 49 Filed 04/06/21 Page 4 of 4 PageID #: 2246




 to be 99% at fault and limit her damages accordingly. See Practice Commentaries

 to N.Y. C.P.L.R. § 1411 (McKinney 2013).            Because the issue of plaintiff’s

 comparative negligence will be tried, and a jury must compare defendants’

 negligence to plaintiff’s comparative fault to determine damages, it makes little

 sense to remove the question of defendants’ negligence from the jury at this stage.

 Cf. Thibodeaux v. Travco Ins., 2014 WL 354656, at *2 (E.D.N.Y. Jan. 31, 2014)

 (“[I]t makes little sense to grant a motion to dismiss as to one or more [claim], as it

 may prove necessary to hold yet another trial in the event that it is determined on

 appeal that the motion to dismiss was improperly granted.”); Seixas, 2017 WL

 2178425, at *3.     As Judge Clark observed, “fragmentary disposal of what is

 essentially one matter is unfortunate not merely for the waste of time and expense

 caused the parties and the courts, but because of the mischance of differing

 dispositions of what is essentially a single controlling issue.” Audi Vision Inc. v.

 RCA Mfg., 136 F.2d 621, 625 (2d Cir. 1943).

                                   CONCLUSION

       The motion for reconsideration is granted.


                                                      SO ORDERED.

                                                      Edward R. Korman
 Brooklyn, New York                                   Edward R. Korman
 April 6, 2021                                        United States District Judge



                                           4
